Citation Nr: 1203310	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for uterine fibroids (formerly classified as endometrial polyps), evaluated as 10 percent disabling prior to August 25, 2004.

2.  Entitlement to an increased evaluation for uterine fibroids (formerly classified as endometrial polyps), status post hysterectomy, evaluated as 100 percent disabling from August 25, 2004 and 30 percent disabling as of December 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1986 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which reduced the evaluation of endometrial polyps from 10 percent to 0 percent, and denied service connection for a hysterectomy.  

The Board remanded this matter in February 2009 to address due process and developmental concerns.  This remand recharacterized the issue with regard to evaluation of endometrial polyps, to include the propriety of the reduction in evaluation, in order to more appropriately reflect the Veteran's contentions.  

During the pendency of the appeal on remand, by way of an April 2011 rating action, the RO granted service connection for hysterectomy associated with a history of endometrial polyps (fibroids).  The RO assigned an initial 100 percent rating for this condition effective August 25, 2004, with a 30 percent rating assigned from December 1, 2004. 

As the issue of entitlement to service connection for hysterectomy has been decided in the Veteran's favor, it is no longer on appellate status.  The factual background that formed the basis of this grant, however, shows that the rating for the service-connected hysterectomy (and residuals) remains inextricably intertwined with the issue of entitlement to an increased rating for the endometrial polyps.  In fact the hysterectomy is a direct result of the endometrial polyp condition, which has been found by medical evidence to actually be uterine fibroids.  The Board has thus recharacterized the issues as set forth above to reflect the factual background, with the hysterectomy now shown to be a residual of her uterine fibroids, and thus part of this appeal.  This continues to result in due process matters that shall be further addressed in the remand portion to follow.

The January 2010 VA examination to address the Veteran's gynecological disorders also gave a history of an apparent recurrent bladder prolapse with stress incontinence said to be from this hysterectomy.  This raises an issue of secondary service connection for a bladder disorder that not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

	The Issues

The Board finds that it is necessary to again remand this matter to address due process matters that have arisen since the prior remand.  As noted in the introduction, while the remand was pending, service connection was granted for a hysterectomy, with an initial 100 percent rating assigned from August 25, 2004 through the end of November 2004, and a 30 percent rating assigned as of December 1, 2004.  The award was based upon additional medical evidence obtained via VA examinations of January 2010, with addendum opinion issued in April 2011.  Of note, the examiner in the April 2011 addendum concluded that what was thought to be endometrial polyps that were treated in service, (and for which service connection is currently in effect), were in fact fibroids, and that her hysterectomy was a direct result of these fibroids.  

Thus, the Veteran's hysterectomy of August 25, 2004, which resulted in removal of the uterus, but with ovaries left intact, is shown by the medical evidence to be the result of uterine fibroids, and the service-connected disorder characterized as endometrial polyps, is reclassified as fibroids for adjudication purposes.  As the fibroids are shown to have directly culminated in the Veteran's hysterectomy, the increased rating issues on appeal have been recharacterized to include entitlement to an increased rating for the fibroids, status post hysterectomy as of August 25, 2004.  The Veteran has appealed the rating assigned for her disability due to uterine fibroid/endometrial polyps.  As the hysterectomy, and service-connected disability due to such, stems from uterine fibroid/endometrial polyps, the question of the propriety of the assigned rating for the service connected hysterectomy is in appellate status, and listed among the issues on appeal.  

There is no need to consider the propriety of the reduction of the evaluation of the endometrial polyps (now fibroids) from 10 percent to 0 percent as of August 25, 2004 (the date of hysterectomy), because the award of service connection and compensable rating for the hysterectomy as of that date actually represented an increase in the overall compensation for disability related to her uterine fibroid/endometrial polyps.  Rather the issues are appropriately characterized as above in the issue section, as increased ratings for uterine fibroids evaluated as 10 percent disabling prior to August 25, 2004 and for uterine fibroids, status post hysterectomy evaluated as 100 percent disabling from August 25, 2004 and 30 percent disabling as of December 1, 2004.  


	Development

Further due process and developmental matters must be satisfied prior to adjudication.  The Board notes that the 30 percent rating currently in effect for the hysterectomy is the maximum schedular rating for removal of the uterus without removal of the ovaries, such as in this case.  Consideration must be made as to whether referral of this matter to compensation and pension on an extraschedular basis is warranted.  The VA examination of January 2010 was focused mostly on the etiology of the hysterectomy, rather than the current severity of this disability.  While the examination report did contain some findings, noting symptoms of ongoing abdominal pain and pelvic pain requiring treatment with birth control pills, there is no discussion of the functional effects of this condition, or its particular impact on her employment.  Although she was noted to work as a social worker, there was no discussion as to any interference with her employment from this disorder.  As the April 2011 VA examination addendum focused strictly on diagnosis and etiology, and not on current functional capacity, further development is indicated to ascertain the current severity of disability due to the condition and to determine whether extraschedular consideration is appropriate.  

Prior to any examination to addresses the severity of her fibroid condition, status post hysterectomy, an attempt should also be made to obtain copies of any outstanding records of pertinent treatment, including any more recent treatment records.  The most recent VA treatment records are from 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that she identify all sources of treatment she has had for gynecological disorders since 2010, and that she furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2011).

2.  Following completion of #1, the Veteran should also be scheduled for an appropriate VA examination to obtain medical findings identifying the nature and severity of all her residuals of uterine fibroids, status post hysterectomy.  All studies deemed appropriate should be performed and all findings should be set forth in detail.  The claims file should be made available to the examiner(s) for review of the pertinent evidence in conjunction with the examination.  Taking into account the observations made in the examination, along with all the medical evidence of record, the examiner should specifically provide an opinion regarding the occupational impact of the service-connected disability resulting from the Veteran's hysterectomy.  The examiner should provide an opinion as to whether this condition causes marked interference with employment or resulted in frequent hospitalizations.  If any requested medical opinion cannot be given, the examiner should state the reason why.

3.  After the above requested development has been completed, the AOJ should reajudicate these claims.  If any benefit sought is not granted to the veteran's satisfaction, the AOJ should issue a supplemental statement of the case that includes consideration of the appropriateness of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) as well as the issue of entitlement to a schedular rating for the residuals of uterine fibroids, status post hysterectomy under 38 C.F.R. § 4.116 Diagnostic Code 7618.  The requisite period of time for a response should be afforded.

Thereafter, the case should be returned to the Board, if in order.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



